DETAILED ACTION
Information Disclosure Statement received 29 December 2020 is acknowledged.  Claims 1-11 are pending and have been considered as follows.

Information Disclosure Statement
The information disclosure statement filed 29 December 2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  Specifically, no copy of NPL Cite No. 4, “Non-English Chinese Office Action for Application No. 201810461464.0, dated November 2, 2020” appears in the file.  The IDS has been placed in the application file, but unless otherwise indicated the information referred to therein has not been considered.

Allowable Subject Matter
Claims 1-11 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Jackson (US Pub. No. 2002/0184166), Nishira (US Pub. No. 2005/0267608), Ramirez ("Diffusion maps for exploring electro-optical synthetic vehicle image data"; Aerospace and Electronics Conference (NAECON) 2012 IEEE National; pp. 126-133; 2012), and Thirumaleshwara (US Pub. No. 2015/0131848) disclose vehicle data systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOLWERDA whose telephone number is (571)270-5747.  The examiner can normally be reached on M-F 8am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on (571) 272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN HOLWERDA/Primary Examiner, Art Unit 3664